Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 16 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the selective direction” and “the incident light”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, claim 16 is interpreted as being dependent upon claim15.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIJAGUNA (US 20120223231 A1).
Regarding claim 1, NIJAGUNA (Figs. 1-7) discloses an electronic device comprising: 
a plurality of light emitters for emitting first light (Figs. 5-7; light emitters 20); 
a light emitting section including: a plurality of first cavities through which the first light is emitted (Figs. 1-4; each light emitter 20 is disposed in a cavity), and a plurality of first reflectors circumferentially surrounding the plurality of first cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light emitter 20 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]); 
a plurality of light sensors for receiving second light (Figs. 5-7; light receivers 30); and 
a light sensing section including: a plurality of second cavities through which the second light is received (Figs. 1-4; each light receiver 30 is disposed in a cavity), and a plurality of second reflectors circumferentially surrounding the plurality of second cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light receiver 30 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]).

Regarding claim 2, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1, wherein the light emitting section further includes a plurality of first windows ([0038]; each light emitter has a corresponding window), and the light sensing section further includes a plurality of second windows ([0038]; each light receiver has a corresponding window).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 1-2, 4-7, 9, 14, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Svajda (US 20110248152 A1) in view of Pantfoerder (US 20120295665 A1).
Regarding claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses an electronic device comprising: 
a plurality of light emitters for emitting first light (e.g., Fig. 5; LEDs 514, 516, 518, and 520); 
a light emitting section including: a plurality of first cavities through which the first light is emitted (e.g., Figs. 2-3 and 5-6; each LED is disposed in a cavity); 
a plurality of light sensors for receiving second light (e.g., Fig. 5; photo sensors 562, 564, 566, and 568); and 
a light sensing section including: a plurality of second cavities through which the second light is received (e.g., Figs. 2-3 and 5-6; each photo sensor is disposed in a cavity).

Svajda (e.g., Figs. 2-3, 5-6, and 10) discloses a plurality of first opaque layer structures circumferentially surrounding the plurality of first cavities and a plurality of second opaque layer structures circumferentially surrounding the plurality of second cavities (e.g., Fig. 10; opaque layer structures circumferentially surrounding the cavities of LEDs and the cavities of photo sensors; [0039] and [0065]), but does not disclose the plurality of first opaque layer structures and the plurality of second opaque layer structures are first reflectors and second reflectors. However, Pantfoerder (e.g., Fig. 3) discloses an electronic device similar to that disclosed by Svajda, comprising: a light emitter for emitting first light (LED 3); a light emitting section including: a first cavity through which the first light is emitted (LED 3 is disposed in a cavity); and a first reflector (first opaque layer structure 13) circumferentially surrounding the first cavity; a light sensor for receiving second light (photo sensor 4); and a light sensing section including: a second cavity through which the second light is received (photo sensor 4 is disposed in a cavity), and a second reflector (second opaque layer structure 13) circumferentially surrounding the second cavity. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, which would result in a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 2, Svajda in view of Pantfoerder discloses the electronic device of claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses wherein the light emitting section further includes a plurality of first windows (each light emitter has a corresponding window 204; [0038]-[0039]), and the light sensing section further includes a plurality of second windows (each light receiver has a corresponding window 208; [0038]-[0039]). Pantfoerder (e.g., Fig. 3) also discloses each light emitter 3 has a corresponding window 15 and each light receiver 4 has a corresponding window 15. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Svajda. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 4, Svajda in view of Pantfoerder discloses the electronic device of claim 2, Pantfoerder (e.g., Fig. 3) discloses the electronic device further comprising: a back crystal (frame 14), wherein first portions of the back crystal form first ledges and second portions of the back crystal form second ledges (e.g., Fig. 3; frame 14 has a first extensions and a second extensions), wherein the first window (e.g., Fig. 3; first window 15) is attached to or touching the first ledge (first extension of frame 14), and the second window (e.g., Fig. 3; second window 15) is attached to or touching the second ledge (first extension of frame 14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, which result in an arrangement, wherein the plurality of first windows is attached to or touching the first ledges, and the plurality of second windows is attached to or touching the second ledges. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 5, Svajda in view of Pantfoerder discloses the electronic device of claim 4, the combination of Svajda (e.g., Figs. 2-3 and 5-6) and Pantfoerder (e.g., Fig. 3) discloses the electronic device further comprising: an optical isolation (middle frame 14) located between the plurality of first cavities (first cavity to accommodate LED 3) and the plurality of second cavities (second cavity to accommodate photo sensor 4), wherein the first ledges (first extension of frame 14) are located between the optical isolation (middle frame 14) and the plurality of first windows (first window 15), and the second ledges (second extension of frame 14) are located between the optical isolation (middle frame 14) and the plurality of second windows (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Svajda for the same reason above.

Regarding claim 6, Svajda in view of Pantfoerder discloses the electronic device of claim 5, the combination of Svajda (e.g., Figs. 2-3 and 5-6) and Pantfoerder (e.g., Figs. 3-4) discloses the electronic device further comprising: adhesive (adhesive 16) located between the first ledges (first extension of frame 14) and the plurality of first windows (first window 15) and further located between the second ledges (second extension of frame 14) and the plurality of second windows (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Svajda for the same reason above.

Regarding claim 7, Svajda in view of Pantfoerder discloses the electronic device of claim 2, Pantfoerder (e.g., Fig. 3) discloses wherein the light emitter (LED 3) emits the first light through top and bottom surfaces of the first window (first window 15), wherein a portion of the first reflector (first opaque layer structure 13) is located along side surfaces of the first window (first window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, which result in an arrangement, wherein the plurality of light emitters emits the first light through top and bottom surfaces of the plurality of first windows, wherein a portion of the plurality of first reflectors is located along side surfaces of the plurality of first windows. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 9, Svajda in view of Pantfoerder discloses the electronic device of claim 2, Pantfoerder (e.g., Fig. 3) discloses wherein the light sensor (photo sensor 4) receives the second light through top and bottom surfaces of the plurality of second window (second window 15), wherein a portion of the second reflector (second opaque layer structure 13)  is located along side surfaces of the second window (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, which result in an arrangement, wherein the plurality of light sensors receives the second light through top and bottom surfaces of the plurality of second windows, wherein a portion of the plurality of second reflectors is located along side surfaces of the plurality of second windows. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 14, Svajda in view of Pantfoerder discloses the electronic device of claim 1, Pantfoerder (e.g., Fig. 3) discloses wherein the second reflector is configured to selectively return one or more colors of incident light while selectively absorbing one or more other colors of the incident light (Figs. 3-5; second reflector including layers 13 and 21, layer 21 passes visible light and absorbs infrared light; [0023]-[0025]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 17, Svajda in view of Pantfoerder discloses the electronic device of claim 1, Pantfoerder (e.g., Figs. 2-3) discloses wherein reflecting surfaces of the plurality of first reflectors (opaque layer structure 13) face an external housing of the device (housing of device 10), and reflecting surfaces of the plurality of first reflectors (opaque layer structure 13) face the external housing of the device  (housing of device 10). The combination/motivation would be to provide an optical sensor integrated with a mobile device.

Regarding claim 18, Svajda (e.g., Figs. 2-3 and 5-6) discloses a method for operating an optical sensing system, the method comprising: 
emitting first light from a plurality of light emitters (e.g., Fig. 5; LEDs 514, 516, 518, and 520) through a light emitting section, the light emitting section including a plurality of first cavities (e.g., Figs. 2-3 and 5-6; each LED is disposed in a cavity), and a plurality of first windows (each light emitter and cavity has a corresponding window 204; [0038]-[0039]); 
receiving second light by a plurality of light sensors (e.g., Fig. 5; photo sensors 562, 564, 566, and 568) through a light receiving section, the light receiving section including a plurality of second cavities (e.g., Figs. 2-3 and 5-6; each photo sensor is disposed in a cavity), and a plurality of second windows (each light receiver has a corresponding window 208; [0038]-[0039]).

Svajda (e.g., Figs. 2-3, 5-6, and 10) discloses a plurality of first opaque layer structures circumferentially surrounding the plurality of first cavities and a plurality of second opaque layer structures circumferentially surrounding the plurality of second cavities (e.g., Fig. 10; opaque layer structures circumferentially surrounding the cavities of LEDs and the cavities of photo sensors; [0039] and [0065]), but does not disclose the plurality of first opaque layer structures and the plurality of second opaque layer structures are first reflectors and second reflectors. However, Pantfoerder (e.g., Fig. 3) discloses an optical sensing system and a method for operating the optical sensing system to that disclosed by Svajda, comprising: a light emitter for emitting first light (LED 3); a light emitting section including: a first cavity through which the first light is emitted (LED 3 is disposed in a cavity); and a first reflector (first opaque layer structure 13) circumferentially surrounding the first cavity; the first reflector (first opaque layer structure 13) returning at least a portion of the first light (e.g., Fig. 3); a light sensor for receiving second light (photo sensor 4); and a light sensing section including: a second cavity through which the second light is received (photo sensor 4 is disposed in a cavity), and a second reflector (second opaque layer structure 13) circumferentially surrounding the second cavity. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of Svajda, which would result in a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 19, Svajda in view of Pantfoerder discloses the method of claim 18, Pantfoerder (e.g., Fig. 3) discloses wherein the portion of light incident on the plurality of second reflectors to a skin of a user (e.g., Fig. 3 and [0023]; skin). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Svajda, The combination/motivation would be to provide an optical sensor integrated with a mobile device for proximity sensing or physiological detection.

Regarding claim 20, Svajda in view of Pantfoerder discloses the method of claim 18, Pantfoerder (e.g., Fig. 3) discloses wherein at least a portion of the received second light includes the portion of the light incident on the plurality of second reflectors (e.g., Fig. 3; opaque layer structure 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Svajda. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as unpatentable over Svajda (US 20110248152 A1) in view of Kerness (US 20140231635 A1).
Regarding claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses an electronic device comprising: 
a plurality of light emitters for emitting first light (e.g., Fig. 5; LEDs 514, 516, 518, and 520); 
a light emitting section including: a plurality of first cavities through which the first light is emitted (e.g., Figs. 2-3 and 5-6; each LED is disposed in a cavity); 
a plurality of light sensors for receiving second light (e.g., Fig. 5; photo sensors 562, 564, 566, and 568); and 
a light sensing section including: a plurality of second cavities through which the second light is received (e.g., Figs. 2-3 and 5-6; each photo sensor is disposed in a cavity).

Svajda (e.g., Figs. 2-3 and 5-6) does not disclose a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. However, Kerness (e.g., Figs. 2-4) discloses an electronic device similar to that disclosed by Svajda, comprising: a light emitter for emitting first light (light source 110-1); a light emitting section including: a first cavity through which the first light is emitted (cavity 108-1); and a plurality of first reflectors (reflectors 130-1) circumferentially surrounding the first cavity (cavity 108-1); a light sensor for receiving second light (photo sensor 110-3); and a light sensing section including: a second cavity through which the second light is received (cavity 108-3), and a plurality of second reflectors (reflectors 130-2) circumferentially surrounding the second cavity (cavity 108-3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the plurality of light emitters and light sensors of the optical sensor of Svajda, which would result in a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 2, Svajda in view of Kerness discloses the electronic device of claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses wherein the light emitting section further includes a plurality of first windows (each light emitter has a corresponding window 204; [0038]-[0039]), and the light sensing section further includes a plurality of second windows (each light receiver has a corresponding window 208; [0038]-[0039]). Kerness (e.g., Figs. 2-4) also discloses each light emitter 110-1 has a corresponding window 114-1 and each light receiver 110-3 has a corresponding window 114-2. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Kerness. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 3, Svajda in view of Kerness discloses the electronic device of claim 2, the combination of  Svajda and Kerness (e.g., Figs. 2-4) discloses the electronic device further comprising: an optical isolation (isolation structure 104 or 134) located between the plurality of first cavities (cavity 108-1) and the plurality of second cavities (cavity 108-3), wherein the plurality of first reflectors (reflectors 130-1) is located between the optical isolation (isolation structure 104 or 134) and the plurality of first windows (window 114-1), and wherein the plurality of second reflectors (reflectors 130-2) is located between the optical isolation (isolation structure 104 or 134) and the plurality of second windows (window 114-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the plurality of light emitters and light sensors of the optical sensor of Svajda. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

9.	Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as unpatentable over NIJAGUNA (US 20120223231 A1) in view of Tu (US 20150279827 A1).
Regarding claim 8, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, wherein the plurality of light emitter emits (Figs. 5-7; light emitters 20) the first light through top and bottom surfaces of the plurality of first windows ([0038]; each light emitter has a corresponding window), but does not disclose wherein at least a portion of the plurality of first reflectors is located along portions of the top surface of the plurality of first windows. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the light emitter emits (light emitters 70) the first light through top and bottom surfaces of the plurality of first windows (window 60), wherein at least a portion of the plurality of first reflectors (top metal layer 50) is located along portions of the top surface of the first window (window 60). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein at least a portion of the plurality of first reflectors is located along portions of the top surface of the plurality of first windows. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 10, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, wherein the plurality of light sensors (Figs. 5-7; light receivers 30) receives the first light through top and bottom surfaces of the plurality of second windows ([0038]; each light emitter has a corresponding window), but does not disclose wherein at least a portion of the plurality of second reflectors is located along portions of the top surface of the plurality of second windows. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the light sensor (light receiver 30) receives the first light through top and bottom surfaces of the plurality of second windows (window 60), wherein at least a portion of the plurality of second reflectors (top metal layer 50) is located along portions of the top surface of the of second window (window 60). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein at least a portion of the plurality of second reflectors is located along portions of the top surface of the plurality of second windows. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 11, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, but does not disclose wherein the plurality of first windows is located between the plurality of first reflectors and the plurality of first cavities, and the plurality of second windows is located between the plurality of second reflectors and the plurality of second cavities. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the first window (first window 60) is located between the plurality of first reflectors (first top metal layers 50) and the first cavity (cavity 531), and the of second window (second window 60) is located between the plurality of second reflectors (second top metal layers 50) and the second cavity (cavity 533). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the plurality of first windows is located between the plurality of first reflectors and the plurality of first cavities, and the plurality of second windows is located between the plurality of second reflectors and the plurality of second cavities. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 12, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1, wherein the plurality of first cavities has first apertures with first sizes (Figs. 1-4; each light emitter 20 is disposed in a cavity), and the plurality of second cavities has second apertures with second sizes (Figs. 1-4; each photo sensor 30 is disposed in a cavity), but does not disclose the second sizes being less than the first sizes. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the first cavity (light emitter 70 is disposed in a cavity 531) has first aperture with first size (opening 51), and the second cavity (light emitter 30 is disposed in a cavity 533) has second aperture with second size (opening 55), the second size being less than the first size (opening 55 has a small size than opening 51). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the plurality of first cavities has first apertures with first sizes, and the plurality of second cavities has second apertures with second sizes, the second sizes being less than the first sizes. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 13, NIJAGUNA in view of Tu discloses the electronic device of claim 12, Tu (e.g., Fig. 5) discloses wherein the light emitting section further includes a first window (window 60 of cavity 531), and the light sensing section further includes a second window (window 60 of cavity 533), wherein diameters of the plurality of first window are larger than the first sizes (window 60 of cavity 531 has a diameter larger than opening 51), and diameters of the plurality of second windows are larger than the second sizes (window 60 of cavity 533 has a diameter larger than opening 51). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the light emitting section further includes a plurality of first windows, and the light sensing section further includes a plurality of second windows, wherein diameters of the plurality of first windows are larger than the first sizes, and diameters of the plurality of second windows are larger than the second sizes. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

10.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over NIJAGUNA (US 20120223231 A1) in view of Rudmann (US 20150204511 A1).
Regarding claim 15, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1,but does not disclose wherein the plurality of first reflectors, the plurality of second reflectors, or both include a pattern or a grating for selectively directing incident light based one or more properties of the incident light. However, Rudmann (e.g., Fig. 15) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the second reflector include a pattern or a grating for selectively directing incident light based one or more properties of the incident light (e.g., Fig. 15; second reflector including a reflective grating 36, according to grating equation, a grating directs an incident light based on a wavelength or a color of the incident light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result inwherein the plurality of first reflectors, the plurality of second reflectors, or both include a pattern or a grating for selectively directing incident light based one or more properties of the incident light. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 16, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1, Rudmann (e.g., Fig. 15) disclose wherein the selective direction of the incident light includes: returning a portion of the incident light having a first wavelength in a first direction, and returning a portion of the incident light having a second wavelength in a second direction, the first wavelength different from the second wavelength, and the first direction different from the second direction (e.g., Fig. 15; Rudmann teaches the second reflector including a reflective grating 36, according to grating equation, dsinθ=nλ, a grating directs an incident light based on a wavelength or a color of the incident light, an incident light having a first wavelength λ1 is diffracted to a first direction with a diffraction angle θ1, an incident light having a second wavelength λ2 is diffracted to a second direction with a diffraction angle θ2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA for the same reason above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691